Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 30, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  150887                                                                                                Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  In re Attorney Fees of JOHN W. UJLAKY                                                                Richard H. Bernstein,
                                                                                                                       Justices
  ____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 150887
                                                                     COA: 316494
                                                                     Kent CC: 11-002833-FC
  SHAWN DOUGLAS SIMPSON,
          Defendant,
  and
  JOHN W. UJLAKY,
             Appellant.
  _____________________________________/

         On order of the Court, the application for leave to appeal the October 23, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals as
  to Docket No. 316494, and we REMAND this case to the Kent Circuit Court for a
  determination of the reasonableness of the attorney fees requested. The trial court
  applied the county’s fee schedule, which capped compensation for plea cases at $660, but
  did not address at all the reasonableness of the fee in relation to the actual services
  rendered, as itemized by the appellant. See In re Recorder’s Court Bar Ass’n, 443 Mich.
110, 131 (1993). Although the expenditure of any amount of time beyond that
  contemplated by the schedule for the typical case does not, ipso facto, warrant extra fees,
  spending a significant but reasonable number of hours beyond the norm may. On
  remand, the trial court shall either award the requested fees, or articulate on the record its
  basis for concluding that such fees are not reasonable. See, e.g., In re Attorney Fees of
  Mullkoff, 176 Mich. App. 82, 85-88 (1989), and In re Attorney Fees of Jamnik, 176 Mich
  App 827, 831 (1989).

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 30, 2015
           a0930
                                                                                Clerk